Citation Nr: 0942634	
Decision Date: 11/09/09    Archive Date: 11/17/09

DOCKET NO.  08-24 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Manila, the Republic of the Philippines


THE ISSUE

Entitlement to an effective date prior to February 20, 2007 
for the grant of special monthly compensation (SMC) based on 
the need for aid and attendance. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter


ATTORNEY FOR THE BOARD

D. Bredehorst, Counsel


INTRODUCTION

The appellant's deceased spouse had recognized service from 
December 1941 to May 1942, September 1942 to January 1943, 
and January 145 to June 1946.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a June 2007 
rating decision by the Manila RO that granted widow's death 
pension with SMC based on aid and attendance for the 
appellant, effective February 20, 2007.  In July 2008, a 
local hearing was held before a Decision Review Officer 
(DRO); a transcript of this hearing is associated with the 
claims file.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The appellant's informal claim for special monthly 
compensation based on the need for aid and attendance was 
received by VA on May 25, 2000.

2.  The evidence reasonably establishes that the appellant 
was so helpless that she could not attend to the needs of 
nature, dress, and undress without the aid and attendance of 
another person as of November 21, 2002.




CONCLUSION OF LAW

An effective date of November 21, 2002 for the grant of SMC 
based on the need for aid and attendance is warranted.  38 
U.S.C.A. §§ 5103, 5103A, 5107, 5110, 7105 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.151, 3.152, 3.155, 3.159, 3.400, 
3.402(c) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  The VCAA applies to the instant claim.  As 
decision below grants the benefit sought, there is not reason 
to further discuss the impact of the VCAA on the matter, as 
any notice defect or assistance omission is harmless.  

SMC for Aid and Attendance Analysis

The appellant contends that she is entitled to an effective 
date prior to February 20, 2007 for the award of SMC based on 
the need for aid and attendance.  In sworn testimony offered 
by the appellant and her daughter during a DRO hearing in 
July 2008 and a Travel Board hearing in July 2009, they 
asserted that the effective date for aid and attendance 
should date back to November 2002, when the appellant 
suffered an injury that rendered her unable to take care of 
herself.

The need for aid and attendance means being helpless or 
nearly so helpless as to require the aid and attendance of 
another person.  38 C.F.R. § 3.351(b).  The applicant will be 
considered to be in such need if she/he: (1) is blind or so 
nearly blind as to have corrected visual acuity of 5/200 or 
less, in both eyes, or concentric contraction of the visual 
field to 5 degrees or less; or (2) is a patient in a nursing 
home because of mental or physical incapacity; or (3) 
establishes a factual need for aid and attendance under the 
criteria set forth in 38 C.F.R. § 3.352(a).  38 C.F.R. 
§ 3.351(c).

Under 38 C.F.R. § 3.352(a), the following factors will be 
accorded consideration in determining whether the claimant is 
in need of regular aid and attendance of another person: (1) 
the inability of the claimant to dress or undress himself or 
herself, or to keep himself or herself ordinarily clean and 
presentable; (2) frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without such aid; (3) 
inability of the claimant to feed himself or herself because 
of the loss of coordination of upper extremities or because 
of extreme weakness; (4) inability to attend to the wants of 
nature; or incapacity, physical or mental, which requires 
care or assistance on a regular basis to protect the claimant 
from the hazards or dangers incident to his daily 
environment.

It is not required that all of the disabling conditions 
enumerated in 38 C.F.R. § 3.352(a) be found to exist before a 
favorable rating may be made.  The particular personal 
functions which the claimant is unable to perform should be 
considered in connection with his condition as a whole.  It 
is only necessary that the evidence establish that the 
veteran is so helpless as to need regular aid and attendance, 
not that there is a constant need.  38 C.F.R. § 3.352(a); see 
also Turco v. Brown, 9 Vet. App. 222, 224 (1996) (holding 
that at least one factor listed in § 3.352(a) must be present 
for a grant of SMC based on need for aid and attendance).

The effective date of an award of aid and attendance benefits 
to a surviving spouse is the date of receipt of the claim or 
date entitlement arose, whichever is later.  
38 C.F.R. § 3.402(c).   

A "claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  See 38 C.F.R. § 3.1(p) (2009); see also Servello v. 
Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication or 
action indicating intent to apply for one or more benefits 
under the laws administered by VA, from an appellant or her 
representative, may be considered an informal claim.  Such 
informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within one year from the date it 
was sent to the appellant, it will be considered filed as of 
the date of receipt of the informal claim. When a claim has 
been filed which meets the requirements of 38 C.F.R. §§ 3.151 
or 3.152, an informal request for increase or reopening will 
be accepted as a claim.  
38 C.F.R. §§ 3.151, 3.152, 3.155.

The record shows that a prior claim for aid and attendance 
was denied by a RO rating decision dated and issued in March 
2000.  The appellant did not file an appeal to, nor has she 
alleged CUE in, this rating decision; therefore, it became 
final.  38 U.S.C. § 7105; 38 C.F.R. § 20.1103.  To the extent 
that the appellant's representative argued during the Travel 
Board hearing that the March 2000 decision was not final 
because the appellant never received it, there is a 
presumption of regularity under which it is presumed that 
government officials "have properly discharged their official 
duties."  United States v. Chemical Foundation, Inc., 272 
U.S. 1, 14-15 (1926); Mindenhall v. Brown, 7 Vet. App. 271, 
274 (1994) (VA need only mail notice to the last address of 
record for the presumption to attach).  This presumption of 
regularity in the administrative process may be rebutted by 
"clear evidence to the contrary."  Schoolman v. West, 12 Vet. 
App. 307, 310 (1999).  The only evidence offered to rebut 
this presumption was testimony that mail processed in Manila 
is frequently lost and that the appellant did not have a copy 
of the rating decision in her possession.  Such evidence is 
not "clear evidence to the contrary" and is insufficient to 
rebut the presumption.  

On February 20, 2007, the RO received an informal claim for 
SMC based on aid and attendance.  A June 2007 rating decision 
granted the appellant SMC based on aid and attendance 
effective the date of this claim.  However, the Board finds 
that an earlier effective date is warranted based on an 
informal claim that was received after the March 2000 denial 
and before the February 2007 claim.  

On May 25, 2000, the RO received a communication from the 
appellant in which she referred to a March 2000 letter that 
she received from VA in connection to a claim for 
"additional monthly allowances" due to her various 
debilitating illnesses.  She requested to be scheduled for a 
physical examination for rating purposes so that the RO could 
"determine [her] present disabilities and determine [her] 
entitlement to said additional monthly allowances."  No 
action was taken based on this statement.  

In the Board's judgment, the May 25, 2000 statement may be 
construed as the appellant's claim for SMC aid and attendance 
benefits.  Although she does not specifically state she is 
seeking SMC based on aid and attendance, it should be 
construed as such in view of an earlier communication from 
the appellant that made a similar request.  In particular, a 
February 1999 claim from the appellant indicates that she was 
seeking "additional monthly allowances," also known as 
"Aid in Attendance" due to her debilitating disease.  In a 
subsequent letter received in November 1999, she wrote that 
she was sending additional evidence in support of her claim 
for "[a]dditional [m]ontly [a]llowances."  For these 
writings, it appears that the benefits the appellant sought 
in February 1999 were the same benefits she sought in the May 
2000 correspondence.  Based on the foregoing, the Board finds 
that an informal claim was received on May 25, 2000.

Although the record contains a claim in May 2000, it is not 
shown by the record that entitlement to such benefits arose 
until November 21, 2002.  Private medical records in November 
2002 indicate the Veteran fractured her right hip and that 
she was unable to walk.  She subsequently underwent a partial 
hip replacement.  

A May 2008 statement from a physician indicates he treated 
the appellant from December 2002 to April 2003 and that she 
had urinary tract infections due to bladder retention that 
was secondary to chronic catheterization status post hip 
prosthesis.  A June 2005 records show the appellant had 
additional hip surgery.  

A May 2008 statement from another physician, Dr. A. E., 
indicates she treated the appellant from October 2003 to 
April 2005 for diabetes mellitus, type 2; rheumatoid 
arthritis; and recurrent urinary tract infections.  She added 
that due to these diagnoses, the appellant had difficulty in 
attending to her usual daily activities since it was 
difficult for her to move her right lower extremity due to 
recurrent swelling at the knee and ankle.  During periods of 
her recurrent urinary tract infections, the appellant also 
had edema in her leg that made it difficult to ambulate.  

In November 2008, several lay statements were received from 
individuals who knew or were related to the appellant.  These 
letters indicate she was in a wheelchair as early as 2002 and 
taken care of by family members since November 2002.  These 
letters indicate the need for help attending to activities of 
daily living such as attending to the needs of nature, 
bathing, dressing and undressing, and feeding herself.  

In November 2008, a statement was received that indicated the 
appellant received daily, weekly, biweekly, and monthly care 
from one of her daughters, who was her designated caregiver 
since November 2002.  Daily care for the appellant included 
feeding, bathing, administering medication, changing diapers, 
emptying bed pans, and dressing and undressing her.  The 
letter was signed by the caregiver and three physicians who 
concurred and monitored the care from November 21, 2002 to 
December 8, 2002, December 19, 2002 to April 24, 2003, and 
October 3, 2005, September 14, 2007.  Although Dr. A. E. did 
not sign the statement with respect to monitoring the 
appellant's care from October 1, 2003 to April 31, 2005, she 
submitted a May 2008 letter that was previously noted which 
discussed the appellant's difficulties in ambulating.  
Although Dr. A. E's statement was not as detailed as the 
November 2008 statement, there is no evidence that the 
difficulties the appellant had in attending to the activities 
of daily living prior to October 2003 and subsequent to April 
2005 were not continuous through the interim period of her 
treatment as well.

In the Board's judgment, the November 2008 letter in 
conjunction with the other evidence of record reasonably 
establishes that the appellant's disabilities rendered her so 
helpless as to be unable to care for herself and attend to 
the needs of nature prior to February 20, 2007.  The proper 
effective date for the grant of SMC based on aid and 
attendance is November 21, 2002, the date entitlement arose, 
as this date is later than the date of the claim submitted in 
May 2000.  Inasmuch as the evidence does not demonstrate a 
basis for need for aid and attendance in accordance with the 
criteria set forth above prior to November 21, 2002, no basis 
for any earlier award is suggested nor alleged.  See 38 
C.F.R. § 3.402.


ORDER

An effective date of November 21, 2002 for the grant of SMC 
based on the need for aid and attendance benefits is granted.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


